Case: 11-40616   Document: 00511759807   Page: 1   Date Filed: 02/15/2012




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                 FILED
                                                              February 15, 2012
                                No. 11-40616
                              Summary Calendar                  Lyle W. Cayce
                                                                     Clerk

CARLOS KIDD,

                                          Plaintiff-Appellant

v.

RICK THALER, DIRECTOR, TDCJ; RALPH BALES, Prisoner Rape Elimination
Act Ombudsman; BRAD LIVINGSTON, Executive Director TDCJ; NATHANIEL
QUARTERMAN, Institutional Director; STATE CLASSIFICATION
COMMITTEE; REGION 1 DIRECTOR TEXAS DEPARTMENT OF CRIMINAL
JUSTICE; D. MORRIS, Assistant Region 1 Director; LYNN SHARPE, Safe
Prisons Program Coordinator; CODY GINSEL, Senior Warden; G. CURRIE,
Assistant Warden; S. MILLER, Assistant Warden; K. WILLIAMS, Unit
Classification Chief; MAJOR BRYANT, Major; KRIS C. COLLINS, Captain;
TOD N. ALLEN, Captain; SANDIE M. VINCENT, Lieutenant; RICHARD A.
ADCOCK, Lieutenant; EDWARD B. SELLS, Lieutenant; CHRISTOPHER L.
NORSWORTHY, Sergeant; ROGELIO A. GARCIA, Sergeant; ROYCE D.
JACKSON, Sergeant; TONYA BUTLER, Sergeant; JASON L. ODOM, Sergeant;
JOHNNY L. MILLS, Sergeant; PATRICE GOODMAN, Sergeant; PHILIP R.
WHIGHAM, Sergeant; ANDREW D. YANOCK, Sergeant; OFFICER NEAL,
Correctional Officer V; CLINTON A. ARD, Correctional Officer IV; MYRON
BADGER, Correctional Officer II; JOSEPH A. CLARK, JR., Correctional Officer
II; JEREMIAH D. COULTER, Correctional Officer II; CARLOS A. DELGADO,
Correctional Officer III; JUSTIN E. ANDRESS, Correctional Officer I; CHERYL
A. GORDON, Correctional Officer III; BILLY MCGUIRE, Correctional Officer
II; ALICE MAGEE, Correctional Officer IV; DETRA A. MONROE, Correctional
Officer III; JOHN A. SCROGGINS, Correctional Officer III,

                                          Defendants-Appellees
   Case: 11-40616       Document: 00511759807         Page: 2     Date Filed: 02/15/2012

                                       No. 11-40616


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 9:11-CV-18


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Carlos Kidd, Texas prisoner # 1079464, filed a civil action, pursuant to 42
U.S.C. § 1983, alleging threats to his life and safety on the Gib Lewis Unit. He
now appeals the district court’s denial of his motion for a mandatory injunction.
During the pendency of this interlocutory appeal, the district court dismissed
Kidd’s § 1983 action. The court’s dismissal of Kidd’s § 1983 action as well as
Kidd’s transfer from the Gib Lewis Unit render his instant interlocutory appeal
moot. See 11A Charles Alan Wright Et Al., Federal Practice & Procedure § 2947
at 126 n.19 (2d ed. 1995) (citing Venezia v. Robinson, 16 F.3d 209, 211 (7th Cir.
1994)); Herman v. Holiday, 238 F.3d 660, 665 (5th Cir. 2001).
       Accordingly, Kidd’s interlocutory appeal, which challenges only the denial
of injunctive relief, is DISMISSED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2